Title: To John Adams from Daniel Corry, 25 January 1819
From: Corry, Daniel
To: Adams, John


				
					Sir
					Augusta Maine January 25. 1819
				
				The circular enclosed regards a subject which has several times within forty years past been bro’t before the publicI have taken the liberty to transmit this paper to you, with a few lines on the same subjectGovernment being a contrivance of human Wisdom, to provide for human Wants permit me to ask will a separate state Governt. for Maine enable its Inhabitants the better to provide for their wantsThe Science of constituting a comn Wealth of renovating it; or of reforming it; like other Experimental Science, practical in itself & intended for practical purposes, requires Experience & all the experience that man can gain in his whole life, It Seems therefore desirable that advice Should be resorted to, and if posible obtained from those who have had the Experience of a long life, & who have been justly renowned for their wisdom, their virtues, their moderation and distinguished public Services—considering that rights & theories metaphysically true; may prove morally & politically false, and upon so grave a question—shall Maine seperate from Massts: I should feel peculiarly gratified to know your opinionThere exists in the minds of the people here a well grounded confidence, in the Event of a seperation, that Maine will continue to reverence our civil & religious institutions so long enjoyed, they will be respected from choice as well as from the principle upon which Nature teaches us to revere a Man on account of his Age & Virtues, & on account of those from whom he was descendedFrom the fostering care of Massachusetts—Maine tho remote, hath enjoyed many advantages, during a long connection,but the period has arrived when the public Voice by a majority of votes in Maine, hath more than intimated an opinion that a Government Established within the Teritory amongst themselves, would be better able for to consult, & to promote, the interest the growth, & the welfare of the stateThe census of 1790 was 96540—of 1800 was 150896—of 1818 was 228405—and estimated 1820 will be 300000—Be pleased to excuse the trouble this may give you, and to accept friendly Salutations from Sir, / Your Obedt & hum. Servt.
				
					Daniel Cory
				
				
					PS. My right arm & hand have become infected—hope that you will be able to read it. D C
				
			